DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/119670 now patent 10805994 filed on 08/31/2018, which is a continuation of application 15/783604 now patent 10070507 filed on 10/13/2017, which is a continuation of application 15/077090 now patent 9795019 filed on 03/22/22016, which is a continuation of application 14/323495 now patent 9326356 filed on 07/03/2014, which is a divisional of application  13/464358 now patent 8803432 filed on 05/04/2012, which claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 61/484481 filed on 05/10/2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 has been considered by the examiner. 
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  
Regarding claim 9, the preamble of the claim recites “A_lamp” which appears to be a typographical error and should read -A lamp-. 
Regarding claim 19, the term “sampled” appears to be underlined and should not be as it is not an amended claim. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,805,994. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
US Patent 10805994
Claim 1. An apparatus for controlling an intensity level of a lighting load, the apparatus configured to receive 
     a phase-control voltage characterized by a duty cycle, the apparatus comprising: 

     a load regulation circuit configured to receive a drive control signal and to control 

     a control circuit configured to receive a scaled version of the phase-control voltage, and 
   









     to generate the drive control signal to cause the load regulation circuit to adjust the intensity level of the lighting load towards a target level; wherein the control circuit is configured to: 
     adjust the target level for the lighting load using a first time constant when the difference between the requested level and the target level is less than a threshold; and 
  
   adjust the target level for the lighting load using a second time constant when the difference between the requested level and the target level is greater than the threshold, where the second time constant is less than the first time constant


     





     
     a scaled version of the phase-control voltage
     measure a duty cycle of the scaled version of the phase-control voltage; 
    

     determine a change in the duty cycle of the scaled version of the phase-control voltage by 
    



     calculating a difference between the requested level and the target level


     
     a phase-control voltage characterized by a duty cycle, the lamp comprising: 
     a lighting load; 
     a load regulation circuit configured to receive a drive control signal and to control 

     a control circuit configured to receive a signal representative of the intensity level of the lighting load, and 
     to generate the drive control signal to cause the load regulation circuit to adjust the intensity level of the lighting load towards a target level; 
    
     an enclosure for housing the load regulation circuit; and 
     a screw-in base adapted to be coupled to a standard Edison socket; wherein

     the control circuit is configured to determine the target level for the lighting load in response to the duty cycle of the phase-control voltage, the control circuit configured to 
     adjust the target level for the lighting load using a first time constant in response to changes in the duty cycle of the phase-control voltage that are less than a threshold amount, and to 
     adjust the target level for the lighting load using a second time constant in response to changes in the duty cycle of the phase-control voltage that are greater than the threshold amount, where the second time constant is less than the first time constant.

Claim 2. The lamp of claim 1, wherein the control circuit comprises a processing device configured to use a digital low-pass filter to determine the target level for the lighting load in response to the phase-control voltage. 

Claim 3. The lamp of claim 2, wherein the processing device is configured to receive 
     a scaled version of the phase control voltage, and 
     measure a duty cycle of the scaled version of the phase-control voltage, the processing device further configured to 

Claim 4. The lamp of claim 3, wherein the processing device is configured to determine a change in a duty cycle of the scaled version of the phase-control voltage by 
     calculating a difference between the requested level and the target level. 

     a processing device configured to process the requested level using 
     a digital low-pass filter to determine the target level for the lighting load in response to the phase-control voltage.  
Claim 2. The lamp of claim 1, wherein the control circuit comprises 
     a processing device configured to use 

     a digital low-pass filter to determine the target level for the lighting load in response to the phase-control voltage. 
Claim 3. The apparatus of claim 2, wherein the processing device is configured to 
     adjust a pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a first frequency when the change in the difference between the requested level and the target level is less than the threshold.  
Claim 5. The lamp of claim 4, wherein the processing device is configured to 
     adjust a pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a first frequency when the change in the duty cycle of the scaled version of the phase-control voltage is less than a change threshold.
Claim 4. The apparatus of claim 3, wherein the processing device is configured to 
    adjust the pole of the digital low-pass filter to set the passband frequency of the digital low-pass filter to a second frequency when the difference between the requested level and the target level is greater than the threshold.  
Claim 6. The lamp of claim 5, wherein the processing device is configured to 
     adjust the pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a second frequency when the change in the duty cycle of the scaled version of the phase-control voltage is greater than the change threshold.
Claim 5. The apparatus of claim 4, wherein 
     the threshold is dependent upon the target level for the lighting load.  
Claim 7. The lamp of claim 6, wherein 
    the change threshold is dependent upon the target level for the lighting load.
Claim 6. The apparatus of claim 2, wherein the processing device is configured to 

     sample an actual-intensity signal and determine an actual level of the lighting load from the actual-intensity signal,





     calculate an error between the actual level and the target level.  


sample the signal representative of the intensity level of the lighting load and determine an actual level of the lighting load from the sampled signal representative of the intensity level of the lighting load, 



calculate an error between the actual level and the target level.

     the processing device is configured to control the drive control signal in response to the error to adjust the intensity level of the lighting load towards the target level.  

Claim 9. The lamp of claim 8, wherein 
     the processing device is configured to control the drive control signal in response to the error to adjust the intensity level of the lighting load towards the target level.
Claim 8. The apparatus of claim 2, wherein the processing device comprises a microprocessor.
Claim 10. The lamp of claim 2, wherein the processing device comprises a microprocessor.


Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14 of U.S. Patent No.10,805,994. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
US Patent 10805994
Claim 9. A lamp configured to receive a phase-control voltage characterized by a duty cycle, the lamp comprising: 
     a lighting load; 
     a load regulation circuit configured to receive a drive control signal and to control an intensity level of the lighting load in response to the drive control signal; and 
     a control circuit configured to receive a scaled version of the phase-control voltage, and 
     to generate the drive control signal to cause the load regulation circuit to adjust the intensity level of the lighting load towards a target level; 
     an enclosure for housing the load regulation circuit; and 
     a screw-in base adapted to be coupled to a standard Edison socket; wherein 
     the control circuit is configured to: 
   




     adjust the target level for the lighting load using a second time constant when the difference between the requested level and the target level is greater than the threshold, where the second time constant is less than the first time constant.











     
   measure a duty cycle of the scaled version of the phase-control voltage; 
    
    determine a requested level in response to the duty cycle of the scaled version of the - 34-11-22086-P2 CT4 phase-control voltage; 
    




    determine a change in the duty cycle of the scaled version of the phase-control voltage by calculating a difference between the requested level and the target level; 

     a lighting load; 
     a load regulation circuit configured to receive a drive control signal and to control an intensity level of the lighting load in response to the drive control signal; 
     a control circuit configured to receive a signal representative of the intensity level of the lighting load, and 
     to generate the drive control signal to cause the load regulation circuit to adjust the intensity level of the lighting load towards a target level; 
         an enclosure for housing the load regulation circuit; and 
     a screw-in base adapted to be coupled to a standard Edison socket; wherein
     the control circuit is configured to determine the target level for the lighting load in response to the duty cycle of the phase-control voltage, the control circuit configured to 

     adjust the target level for the lighting load using a second time constant in response to changes in the duty cycle of the phase-control voltage that are greater than the threshold amount, where the second time constant is less than the first time constant.

Claim 2. The lamp of claim 1, wherein the control circuit comprises a processing device configured to use a digital low-pass filter to determine the target level for the lighting load in response to the phase-control voltage. 

Claim 3. The lamp of claim 2, wherein the processing device is configured to receive 
     a scaled version of the phase control voltage, and 
     measure a duty cycle of the scaled version of the phase-control voltage, the processing device further configured to 
     determine a request level in response to the duty cycle of the scaled version of the phase-control voltage, and process the requested level using the digital low-pass filter to determine the target. 

Claim 4. The lamp of claim 3, wherein the processing device is configured to 
     determine a change in a duty cycle of the scaled version of the phase-control voltage by  calculating a difference between the requested level and the target level.

     a processing device configured to process the requested level using 
     a digital low-pass filter to determine the target level for the lighting load in response to the phase-control voltage.  
Claim 2. The lamp of claim 1, wherein the control circuit comprises 
     a processing device configured to use 

     a digital low-pass filter to determine the target level for the lighting load in response to the phase-control voltage. 
Claim 11. The lamp of claim 10, wherein the processing device is configured to 




     adjust the pole of the digital low-pass filter to set the passband frequency of the digital low-pass filter to a second frequency when the difference between the requested level and the target level is greater than the threshold.  

Claim 6. The lamp of claim 5, wherein the processing device is configured to 
     adjust the pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a second frequency when the change in the duty cycle of the scaled version of the phase-control voltage is greater than the change threshold.
Claim 13. The lamp of claim 12, wherein 
     the threshold is dependent upon the target level for the lighting load.  
Claim 7. The lamp of claim 6, wherein 
    the change threshold is dependent upon the target level for the lighting load.
Claim 14. The lamp of claim 10, wherein the processing device is further configured to: 

     sample an actual-intensity signal; determine an actual level of the lighting load from the sampled actual-intensity signal; 

     



     calculate an error between the actual level and the target level; and 

      


     control the drive control signal in response to the error to adjust the intensity level of the lighting load towards the target level.  
Claim 8. The lamp of claim 2, wherein the processing device is configured to

sample the signal representative of the intensity level of the lighting load and determine an actual level of the lighting load from the sampled signal representative of the intensity level of the lighting load, 

the processing device configured to

calculate an error between the actual level and the target level.

Claim 9. The lamp of claim 8, wherein the processing device is configured to 

     control the drive control signal in response to the error to adjust the intensity level of the lighting load towards the target level.
Claim 15. The lamp of claim 9, wherein 
     the lighting load comprises a LED light source and the load regulation circuit comprises an LED driver circuit.
Claim 14. The lamp of claim 1, wherein
     the lighting load comprises a LED light source and the load regulation circuit comprises an LED driver circuit

Claims 16-20are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,805,994. Although the claims at issue are not identical, they are not patentably distinct from each other.

US Patent 10805994
16. A method of controlling an intensity level of a lighting load in response to a phase-control voltage, the method comprising: 


     














     determining a target level for the lighting load; 


     adjusting the target level for the lighting load using a first time constant when the difference between the requested level and the target level is less than a threshold; 

     adjusting the target level for the lighting load using a second time constant when the difference between the requested level and the target level is greater than the threshold, where the second time constant is less than the first time constant; and controlling the intensity level of the lighting load towards the target level.  















     receiving a scaled version of the phase-control voltage; measuring a duty cycle of the scaled version of the phase-control voltage;



     determining a requested level in response to the duty cycle of the scaled version of the phase- control voltage; 





     determining a change in the duty cycle of the scaled version of the phase-control voltage by calculating a difference between the requested level and the target level; 



     a lighting load; 
     a load regulation circuit configured to receive a drive control signal and to control an intensity level of the lighting load in response to the drive control signal; 
     a control circuit configured to receive a signal representative of the intensity level of the lighting load, and 
     to generate the drive control signal to cause the load regulation circuit to adjust the intensity level of the lighting load towards a target level; 
         an enclosure for housing the load regulation circuit; and 
     a screw-in base adapted to be coupled to a standard Edison socket; wherein
     the control circuit is configured to 
     determine the target level for the lighting load in response to the duty cycle of the phase-control voltage, the control circuit configured to 
     adjust the target level for the lighting load using a first time constant in response to changes in the duty cycle of the phase-control voltage that are less than a threshold amount, and to 
     adjust the target level for the lighting load using a second time constant in response to changes in the duty cycle of the phase-control voltage that are greater than the threshold amount, where the second time constant is less than the first time constant.

Claim 2. The lamp of claim 1, wherein the control circuit comprises a processing device configured to use a digital low-pass filter to determine the target level for the lighting load in response to the phase-control voltage. 

Claim 3. The lamp of claim 2, wherein the processing device is configured 
   







     to receive a scaled version of the phase control voltage, and 
     measure a duty cycle of the scaled version of the phase-control voltage, the processing device further configured to 
  
   determine a request level in response to the duty cycle of the scaled version of the phase-control voltage, and process the requested level using the digital low-pass filter to determine the target. 

Claim 4. The lamp of claim 3, wherein the processing device is configured to 
     determine a change in a duty cycle of the scaled version of the phase-control voltage by  calculating a difference between the requested level and the target level.



     adjusting a pole of the digital low-pass filter to set a passband frequency of the digital low- pass filter in response to the comparison between the change in the duty cycle and the threshold; wherein the passband frequency of the digital low-pass filter is set to a first frequency when the change in the duty cycle of the scaled version of the phase-control voltage is less than the threshold, and to a second frequency when the change in the duty cycle of the scaled version of the phase-control voltage is greater than the threshold.  

Claim 5. The lamp of claim 4, wherein the processing device is configured to 
     adjust a pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a first frequency when the change in the duty cycle of the scaled version of the phase-control voltage is less than a change threshold. 

Claim 6. The lamp of claim 5, wherein the processing device is configured to 
     adjust the pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a second frequency when the change in the duty cycle of the scaled version of the phase-control voltage is greater than the change threshold.

Claim 7. The lamp of claim 6, wherein 
    the change threshold is dependent upon the target level for the lighting load.
19. The method of claim 16, further comprising: 
     sample an actual-intensity signal; - 36 -11-22086-P2 CT4 determining an actual level of the lighting load from the sampled actual-intensity signal; 





     calculating an error between the actual level and the target level; and 




     controlling the drive control signal in response to the error to adjust the intensity level of the lighting load towards the target level.  

Claim 8. The lamp of claim 2, wherein the processing device is configured to

sample the signal representative of the intensity level of the lighting load and determine an actual level of the lighting load from the sampled signal representative of the intensity level of the lighting load, 

the processing device configured to

calculate an error between the actual level and the target level.

Claim 9. The lamp of claim 8, wherein the processing device is configured to 

     control the drive control signal in response to the error to adjust the intensity level of the lighting load towards the target level.
20. The method of claim 16, further comprising: filtering out changes in the duty cycle of the phase-control voltage that are below the threshold.
Claim 5. The lamp of claim 4, wherein the processing device is configured to 
     adjust a pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a first frequency when the change in the duty cycle of the scaled version of the phase-control voltage is less than a change threshold. 

Claim 6. The lamp of claim 5, wherein the processing device is configured to 
     adjust the pole of the digital low-pass filter to set a passband frequency of the digital low-pass filter to a second frequency when the change in the duty cycle of the scaled version of the phase-control voltage is greater than the change threshold.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,070,507. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Conclusion
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the nonstatutory double patenting set forth in the current office action, but must include both reference patents. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 9, 2022